Citation Nr: 1140301	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the cervical spine.

2.  Entitlement to service connection for peripheral neuropathy, radiculopathy, plexopathy, or myopathy of the bilateral upper extremities.

3.  Entitlement to a compensable disability rating for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970, and from July 1994 to January 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for peripheral neuropathy of the bilateral upper extremities.  Additionally, in a February 2007 rating decision, the RO granted service connection for migraine headaches, and assigned a noncompensable disability rating, and denied service connection for degenerative arthritis of the cervical spine and peripheral neuropathy, radiculopathy, plexopathy, or myopathy of the bilateral upper extremities.  Subsequently, in an October 2009 rating decision, the RO increased the Veteran's disability rating for migraine headaches to 30 percent, effective March 14, 2006.  

The Veteran was scheduled for a Travel Board Hearing in September 2011, however he failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2009).  Additionally, the Veteran's representative submitted a written statement in September 2011 stating that the Veteran did not wish to reschedule the Travel Board Hearing.  Accordingly, this Veteran's request for a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for degenerative arthritis of the cervical spine and peripheral neuropathy, radiculopathy, plexopathy, or myopathy of the bilateral upper extremities, and an initial compensable disability rating for migraine headaches.

Initially, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A. Cervical Spine Disability

The Veteran contends that his cervical spine disability began during his military service.  Specifically, the Veteran asserts that he developed a cervical spine disability from motor vehicle accident that took while he was on active duty. 

The Veteran's entrance and separation examinations are void of any cervical spine condition.  The Veteran's service treatment records show that the Veteran was in a motor vehicle accident.  However, the treatment records are void of cervical spine condition.  

The Veteran was afforded a VA spine examination in February 2007.  The Veteran reported that he had intermittent neck pain since the motor vehicle accident in 1969.  Upon examination, the examiner diagnosed the Veteran with mild degenerative arthritis of the cervical spine, with mild intermittent chronic cervical strain was related to service.  Additionally, the examiner stated that it was less likely than not that the Veteran's mild degenerative arthritis of the cervical spine with mild intermittent chronic cervical strain.  Furthermore, the examiner stated that his opinion was based on the length of time from the injury to the claim, and the lack of documentation in his claims file of a cervical injury.  However, the examiner failed to discuss the Veteran's lay evidence of continuity of symptomatology when offering his opinion as to etiology.  As such, the examination report is not adequate for rating purposes, and this matter must be remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

Therefore, a new VA examination is necessary to determine the Veteran's current cervical spine disability and whether it was caused by, or is otherwise related to, the Veteran's time in service, to include the in-service motor vehicle accident.  In the examination report, the examiner must acknowledge and discuss the Veteran's report of an in-service incident and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

B. Peripheral Neuropathy

The Veteran contends that he developed peripheral neuropathy from a motor vehicle accident that took place while he was on active duty.   Additionally, the Veteran contends that his peripheral neuropathy is secondary to his cervical spine disability.  

The Veteran's entrance and separation examinations are void of any peripheral neuropathy.  The Veteran's service treatment records show that the Veteran was in a motor vehicle accident.  However, the treatment records do not document any peripheral neuropathy.  

The Veteran was first afforded a VA examination in March 2006.  The examiner noted that the c-file was not available for review.  The Veteran reported that he had exposure to Agent Orange in Vietnam.  Additionally, the Veteran stated that he had tingling of his palms, specifically the second and third digits.  After examining the Veteran, the examiner diagnosed the Veteran with possible bilateral median nerve neuropathy at the wrist, i.e. carpal tunnel syndrome.  Additionally, the examiner stated that it was less likely than not that this condition was related to any activities in-service, and was less likely than not that it interfered with his performance of activities of daily living or holding an occupation.  However, the Veteran's claims file was not reviewed by the VA examiner when making his determination regarding the Veteran's claim of service connection for peripheral neuropathy.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Therefore this opinion was inadequate for rating purposes.  

The Veteran was afforded another VA examination in February 2007.  The Veteran reported a history of a motor vehicle accident while on active duty.  Additionally, he reported difficulty with opening jars.  The examiner noted that the Veteran's sensory examination was inconsistent.  The examiner concluded that there was no evidence for peripheral neuropathy, radiculoptahy, plexopathy, and myopathy.  

In a claim for service connection, the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The March 2006 VA examiner concluded that the Veteran had possible bilateral median nerve neuropathy at the wrist.  Thus, notwithstanding the February 2007 VA examiner's findings of a lack of a current disability, the Board finds that sufficient evidence exists to indicate that the Veteran has peripheral neuropathy that may be associated with his in-service accident and/or his cervical spine disability, thus, triggers the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, because the Board finds the February 2007 examiner's opinion is also inadequate, the Board finds the opinion to be of little probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Therefore, the Board finds it necessary to remand for an additional VA examination and etiological opinion in order to fully and fairly assess the merits of the Veteran's claim of service connection for peripheral neuropathy of the upper extremities.  

C. Migraine Headaches

The Veteran contends that his migraine headaches are worse than the noncompensable evaluation assigned.  The Veteran was last provided a VA examination for migraine headaches in February 2007.  In the June 2011 statement, the Veteran's representative reported that the Veteran's current symptoms of his headaches are a greater degree of impairment than the currently assigned evaluation.  Furthermore, he reported that the Veteran has headaches two to three times a week, with the need to lay down in a dark room.

In this particular case, the February 2007 VA examination is too remote in time to address the current severity of the Veteran's service-connected migraine headaches.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent, and severity of his migraine headaches.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Lastly, the record reflects that the Veteran was receiving periodic treatment for his multiple conditions at the VA through October 2009.  It is unclear to the Board whether the Veteran sought any treatment at VA for his conditions after that time.  As these VA treatment records may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any available outstanding VA treatment records dated from October 2009 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) After the foregoing, the Veteran should be scheduled for a new VA examination to determine the current level of severity of his service-connected migraine headaches.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should write a comprehensive report discussing the current severity of the Veteran's migraine headaches, with particularity to the criteria for the appropriate diagnostic codes.  Specifically, the examiner should state whether the Veteran has migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Additionally, schedule the Veteran for an orthopedic VA examination to assess the nature and etiology of his cervical spine disability.  The claims file should be made available to and reviewed by the examiner.  All necessary tests, including x-rays, should be conducted.

The examiner should diagnose any cervical spine disability found to be present, to include degenerative arthritis and cervical strain.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current cervical spine disability, had its onset in service or is related to any in-service disease, event, or injury, to include an in-service motor vehicle accident.

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as service treatment records, VA outpatient treatment records, the February 2007 VA examination report, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Furthermore, schedule the Veteran for a VA examination to assess the nature and etiology of his peripheral neuropathy.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

The examiner should diagnose any peripheral neuropathy, radiculopathy, plexopathy, or myopathy of the bilateral upper extremities found to be present, to include bilateral median nerve neuropathy at the wrists.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current condition, had its onset in service or is related to any in-service disease, event, or injury, to include a motor vehicle accident and/or Agent Orange exposure.

If the Veteran's cervical spine disability is found to be service-connected, then the VA examiner should state whether it is at least as likely as not that the Veteran's current neuropathy condition, was caused and/or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his cervical spine disability.  Please specifically address whether there was any increase in severity of the Veteran's peripheral neuropathy that was proximately due to or the result of the Veteran's cervical spine disability, and not due to the natural progress of the peripheral neuropathy.

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as service treatment records, the March 2006 and February 2007 VA examination reports, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


